DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This communication is a Final Office Action, in response to the communication received on 10/20/2021. The amendments of claims 1-12 are acknowledged.  Therefore, Claims 1-13 are pending and have been considered below.

Response to Arguments
3.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection which has been necessitated by amendment.

Claim Rejections - 35 USC § 112 Second Paragraph
4.	Applicants’ amendments with respect to claims 1-12 are sufficient to overcome Claim Rejections - 35 USC § 112 Second Paragraph set forth in the previous Office Action. The examiner withdraws the rejections.  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5A.	Claims 1-13 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Claims 1, 11  and 12, the recitation, “  “display on the display unit a name of one transportation method from among the two or more transportation methods of the route candidate, to associate the one transportation method with the route candidate, while not displaying names of the other transportation methods of the two or more transportation methods of the route candidate.” There is no support of this limitation in the specification.  Also in Figs. 8A-8B, all transportation methods are displayed, not only one transportation method is displayed.


In the instant application Disclosure  it states “[0200] The application screen pages 800 and 810 of FIGS. 8A and 8B illustrate the entire areas each of which can be displayed on the display device 16 section by section with a scrolling operation performed to the input device 17 of the mobile terminal 10; only a section of each of the application screen pages 800 and 810 along a vertical direction is actually displayed on 16 at a time. Therefore, the user can view the entire area of the application screen page 800 or 810 by performing a scrolling operation along a vertical direction through the input device 17 of the mobile terminal 10. The same is applied also to application screen pages 1000, 1200, and 1300 of FIG. 10A, FIG. 12A, and FIG. 13A, which will be described later.
[0201] As illustrated in FIG. 8A, the application screen page 800 displayed on the display device 16 of the mobile terminal 10 includes route candidate display areas 801-808 corresponding to a plurality of route candidates, which are set in the order from top to bottom.”
Appropriate clarification is required.
Claims 2-10 and 13  are subsequently rejected based on their dependency to claim 1 and claim 13.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 5-6, 11-12 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Canfield 2014/0278105).
As Per Claim 1, Canfield teaches, an information providing apparatus configured to perform communication with a user terminal (102, Fig.1) or installed in the user terminal, the information providing apparatus comprising: one or more processors  (114, Fig.1) configured to: perform a route search for a route from a departure point to a destination using one or more  transportation methods from among a plurality of  transportation methods;( Abstract, Fig. 1, 3A) display on a display unit of the user  terminal a route candidate obtained from the route search, the route candidate using two or more of the plurality of transportation methods (Fig. 3A);  and display on the  (Caltrain) from among the two or more transportation methods of the route candidate, to associate the one transportation method with the  route candidate, (via Caltrain, Muni Bus, BART, Muni Tram, Bike, Fig. 3A-3D, [0005-0006],[0021-0030]).
However, Canfield does not explicitly teach, while not displaying names of the other transportation methods of the two or more transportation methods of the route candidate. 
However, Canfield teaches, deactivating  other transportation method  ( via “the user can deactivate some the previously activated image icons for which new plans with different routes or itineraries can be generated. For example, in operation 234, user interface 104 receives a deactivation of one of the previously activated image icons such that the corresponding transportation mode is unselected” [0030]). 
Therefore, it would be obvious to one ordinary skill in the art to recognize that Canfield has the teachings of  not displaying names of other transportations methods of two or more transportation methods.

As per Claim 5, Canfield  teaches the limitation of Claim 1. However,   Canfield further teaches, wherein the one or more processors are further configured to: display on the display unit a name of a transportation method other than walking and to be used first in the route candidate to associate the transportation method other than ( Fig.3A via Caltrain, Muni Bus, BART, Muni Term, Bike , Figs. 3A-3D).

As per Claim 6,   Canfield  teaches the limitation of Claim 1. However, Canfield further teaches, wherein the one or more processors are further  configured to: in a case where the two or more  transportation methods include public transportation,(Caltrain , Fig.3A) display on the display unit a name of a place to get on public transportation to be used first in the route candidate and a corresponding departure time, to associate the place and departure time, with the route candidate (Canfield :  Fig.3A-3D) 

As per Claim 10,  Canfield  teaches the limitation of Claim 5. However,   Canfield  further teaches, wherein the one or more processors are further   configured to: in a case where the two or more   transportation methods include public transportation,  , display on the display unit a name of a place to get on public transportation to be used first in the route candidate  , and a corresponding departure time, to associate the place and departure time  with the route candidate. ( Canfield : Fig.3A-3D)
 
Claim 11 is being rejected using the same rationale as claim 1.
Claim 12 is being rejected using the same rationale as claim 1.
Claim 13  is being rejected using the same rationale as claim 1.

s 2, 3, 7 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Canfield 2014/0278105) in view of Takaaki ( JP 2014-032139A). 
As per Claim 2,  Canfield  teaches the limitation of Claim 1. However, Canfield  does not explicitly teach, wherein the one or more processors are further configured to: 
display on the display unit a name of a transportation method having a highest predetermined priority from among the two or more transportation methods to associate the highest predetermined priority transportation method with route candidate. 
In a related field of Art, Takaaki  teaches, wherein the one or more processors are further configured to: display on the display unit a name of a transportation method having a highest predetermined priority from among the two or more transportation methods to associate the highest predetermined priority transportation method with route candidate. (the route display unit 23 displays the route based on the priority,[0036], [0037], [0086], [0087],  [0088]-0089], [0070], [0076], [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of  Canfield  and Takaaki  before the effective filing date of the claimed invention  to modify the systems of Canfield  to include the  teachings ( apparatus , processors, programs) of Takaaki  and configure with the system of Canfield  to acquire programs to display transportation method in priority order. Motivation to combine the two teachings is, to ease of  selection mode of transportation based on priority (i.e., an added   feature to ease navigation).

As per Claim 3, Canfield as modified by Takaaki  teaches the limitation of Claim 2.  However, Canfield  in view of  Takaaki teaches, wherein the two or more    Takaaki :  [0002], [0012], [0014]); and -2-  predetermined priorities of a rental car, car sharing, and bicycle sharing are set higher than a predetermined priority of public transportation. ( Takaaki : the route display unit 23 displays the route based on the priority,[0036], [0037], [0086], [0087],  [0088]-0089], [0070], [0076], [0085]).
  
As per Claim 7, Canfield as modified by Takaaki  teaches the limitation of Claim 2. However, Canfield  in view of  Takaaki  further teaches, wherein the one or more processors are further    configured to: in a case where the two or more   transportation  methods include public transportation,  (Canfield : via Caltrain, Muni Bus, BART, Muni Tram, also see  Abstract); display on the display unit a name of a place to get on public transportation to be used first in the route candidate and a corresponding departure time, to associate the place and departure time , with the route candidate  (via Caltrain, Muni Bus, BART, Muni Tram, Bike, Fig. 3A-3D, [0005-0006],[0021-0030]).

As per Claim 8, Canfield as modified by  Takaaki  teaches the limitation of Claim 3. However, Canfield in view of   Takaaki  teaches, wherein the one or more processors are further  configured to: in a case where the two or more  transportation methods include public transportation, (Canfield : via Caltrain, Muni Bus, BART, Muni Tram, also see Abstract) display on the display unit a name of a place to get on public transportation to be used first in the route candidate and a corresponding departure (via Caltrain, Muni Bus, BART, Muni Tram, Bike, Fig. 3A-3D, [0005-0006],[0021-0030]).    

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Canfield 2014/0278105)  in view of Konig  et al. (USP 10,295,353 B2).
As per Claim 4, Canfield teaches the limitation of Claim 1. However, Canfield further teaches, wherein the one or more processors are further  configured to: display on the display unit a name of a transportation method (Canfield :  (via Caltrain, Muni Bus, BART, Muni Tram, Bike, Fig. 3A-3D, [0005-0006],[0021-0030]).
However,   Canfield does not explicitly teach, displaying on the display unit a name of a transportation method used for a longest distance or a longest period in the route candidate to associate the longest distance or longest period transportation method with the route candidate.
In  a related field of Art, Konig et al. ( Konig) teaches, methods and systems  for obtaining a multi-modal route, wherein,  displaying on the display unit a name of a transportation method used for a longest distance or a longest period in the route candidate to associate the longest distance or longest period transportation method with the route candidate (vai the longest distance transportation means  being train , Fig.7;   longest distance transportation means being car, Fig.6;  see col.18, lines 10-35; col.19, line 52 –to col.20, line 40, Figs.2-7).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Canfield  and Konig  before the effective filing date of the claimed invention  to modify the systems of Canfield  to include the  teachings ( apparatus , processors,  Canfield   to acquire programs to display the   longest distance transportation means on the display. Motivation to combine the two teachings is, to help user make proper decision based on budgeting .
  
As per Claim 9, Canfield as modified by  Konig teaches the limitation of Claim 4. However, Canfield  in view of   Konig  further teaches, wherein the one or more processors are further  configured to: in a case where the two or more  transportation  methods include public transportation,  (Canfield : Caltrain, Muni Bus, BART, Muni Tram, Fig.3A), display on the display unit a name of a place to get on public transportation to be used first in the route candidate  and a corresponding departure time, to associate the place and departure time ,  with the route candidate (Canfield :  via Caltrain, Muni Bus, BART, Muni Tram, Bike, Fig. 3A-3D, [0005-0006],[0021-0030]).

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663